UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 ───── FORM 10-Q ───── [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-50576 CITIZENS BANCORP OF VIRGINIA, INC. (Exact name of registrant as specified in its charter) Virginia (State of incorporation or organization) 20-0469337 (I.R.S. Employer Identification No.) 126 South Main Street Blackstone, VA23824 (434) 292-7221 (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller Reporting Company R (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoR Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:2,312,047 shares of Common Stock as of May 4, 2012. FORM 10-Q For the Period Ended March 31, 2012 TABLE OF CONTENTS Part I. Financial Information Page No. Item 1. Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Changes in Stockholders’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to Interim Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 4. Controls and Procedures 44 Part II. Other Information Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults upon Senior Securities 46 Item 4. Mine Safety Disclosures 46 Item 5. Other Information 46 Item 6. Exhibits 46 Signatures 47 2 Part I.Financial Information Item 1.Financial Statements Consolidated Balance Sheets (Dollars in thousands, except per share data) March 31, December 31, Assets (Unaudited) Cash and due from banks $ $ Interest-bearing deposits in banks Federal funds sold Securities available for sale, at fair market value Restricted securities, at cost Loans, net of allowance for loan losses of $2,407 and $2,352 Premises and equipment, net Accrued interest receivable Other assets Bank owned life insurance Other real estate owned, net of valuation allowance of $45 in 2012 and $191 in 2011 Total assets $ $ Liabilities and Stockholders' Equity Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits $ $ FHLB advances Other borrowings Accrued interest payable Accrued expenses and other liabilities Total liabilities $ $ Commitments and Contingencies - - Stockholders' Equity Preferred stock, $0.50 par value; authorized 1,000,000 shares; none outstanding $
